UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-7507



AKIBA DILLARD, a/k/a Keebe,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CR-96-24, CA-97-77-1)


Submitted:   June 18, 1998                  Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Akiba Dillard, Appellant Pro Se. Zelda Elizabeth Wesley, OFFICE OF
THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. Dillard v. United States, Nos. CR-96-24; CA-97-77-1 (N.D.W.

Va. Aug. 29, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2